DETAILED ACTION
This action is in response to the request for continuing examination received January 26, 2021. After consideration of applicant's amendments and/or remarks:
Previous rejections of claims 1-20 rendered moot by cancellation.
Claims 21-40 are allowed.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Claims 21-29
	The primary reason for the allowance of the claims in this case, is the inclusion in all independent claims (21) of the specific steps of: determining a set of similarity metrics, each similarity metric in the set of similarity metrics being between the first portfolio and a respective portfolio in the set of portfolios and determined by comparing the first set of metadata to the respective set of metadata; using the set of similarity metrics, identifying a subset of portfolios from the set of portfolios that meet a similarity criteria with respect to the first portfolio; and determining a ranked list of suggested changes to the first portfolio based on a difference between the first digital items and digital items contained in the subset of portfolios, wherein an order of suggested changes is based on the similarity metric between the first portfolio and each respective portfolio in the subset of portfolios. These limitations in combination with the other elements recited are not found in the prior art of record.

Claims 30-36
	The primary reason for the allowance of the claims in this case, is the inclusion in all independent claims (30) of the specific steps of: determining a set of similarity metrics, each similarity metric in the set of similarity metrics being between the first portfolio and a respective portfolio in the set of portfolios and determined by comparing the first set of metadata to the respective set of metadata; using the set of similarity metrics, determining a ranked list of portfolios based on a similarity of each portfolio in the set of portfolios to the first portfolio; identifying a subset of the portfolios from the ranked list of portfolios; and sending a ranked list of suggested changes to a first application associated with the first portfolio, wherein the an order of changes in the ranked list of suggested changes is based on the similarity metric between the first portfolio and the respective portfolio in the subset of portfolios. These limitations in combination with the other elements recited are not found in the prior art of record.

Claims 37-40
	The primary reason for the allowance of the claims in this case, is the inclusion in all independent claims (37) of the specific steps of: determining a set of similarity metrics, each similarity metric in the set of similarity metrics being between the first portfolio and a respective portfolio in the set of portfolios and determined by comparing the first set of metadata to the respective set of metadata; using the set of similarity metrics, identifying a subset of portfolios from the set of portfolios that meet a similarity criteria with respect to the first portfolio; and determining a suggested change to the first portfolio based on the similarity metric between the first portfolio and each respective portfolio in the subset of portfolios. These limitations in combination with the other elements recited are not found in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        May 8, 2021